Citation Nr: 0117792
Decision Date: 07/05/01	Archive Date: 09/12/01

DOCKET NO. 01-01 387A              DATE JUL 05, 2001

On appeal from the Department of Veterans Affairs Regional Office
(RO) in Manchester, New Hampshire 

THE ISSUE 

Entitlement to service connection for peripheral neuropathy as a
result of exposure to herbicide agents. 

WITNESS AT HEARING ON APPEAL 

Appellant 

ATTORNEY FOR THE BOARD 

Krista M. Weida, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1968 to April 1970.
This matter comes before the Board of Veterans' Appeals (Board) on
appeal from an April 2000 rating decision by the Manchester, New
Hampshire RO, which denied service connection for peripheral
neuropathy as a result of exposure to herbicide agents. In February
2001, a hearing was held at the Manchester, New Hampshire RO
regarding this issue on appeal.

REMAND

Historically, the Board notes that by rating decision dated May
1970, the veteran was granted service connection for residuals of
shrapnel wounds to his face and right forearm; he is currently
assigned a 40 percent evaluation for laceration of the right ulnar
nerve with marked thenar - hypothenar atrophy, sensory loss and
injury to Muscle Group VII. In March 2000, the veteran submitted a
claim for service connection for peripheral neuropathy. He contends
that he suffers from peripheral neuropathy as a result of his
exposure to herbicide agents while serving in Vietnam.

The Board notes that a veteran, who, during active military, naval
or air service, served in the Republic of Vietnam during the
Vietnam era and has one of the diseases listed at 3.309(e), shall
be presumed to have been exposed during such service to a herbicide
agent, unless there is affirmative evidence to establish that the
veteran was not exposed to any such agent during that service. 38
C.F.R. 3.307 (2000). If a veteran was exposed to an herbicide agent
during active military, naval, or air service, the following
diseases shall be service-connected if the requirements of
3.307(a)(6) are met, even though there is no record of such disease
during service: chloracne or other acneform diseases consistent
with chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's
lymphoma, acute and subacute peripheral neuropathy, porphyria
cutanea tarda, prostate cancer, respiratory cancers, and soft-
tissue sarcoma. 38 C.F.R. 3.309(e). The Secretary of the Department
of Veterans Affairs has determined that a presumption of service
connection based on exposure to herbicides used in the Republic of
Vietnam during the Vietnam era is

2 -

not warranted for any condition for which the Secretary has not
specifically determined a presumption of service connection is
warranted. See Notice, 61 Fed. Reg. 41442-41449 (August 8, 1996).

Notwithstanding the foregoing, The United States Court of Appeals
for the Federal Circuit has determined that the Veteran's Dioxin
and Radiation Exposure Compensation Standards (Radiation
Compensation) Act, Pub. L. No. 98-542. 5, 98 Stat. 2725, 2727-29
(1984) does not preclude a veteran from establishing service
connection with proof of direct causation. Combee v. Brown, 34
F..3d 1039 (Fed. Cir. 1994).

In the case at hand, the veteran's period of active duty from March
1968 to April 1970 included service in Vietnam. The veteran's
service medical records are negative for complaints or findings
related to peripheral neuropathy. The veteran was treated at the
Manchester, New Hampshire VA Medical Center (VAMC) and the Boston
(Jamaica Plain), Massachusetts VAMC between June 1999 and December
2000. Throughout his treatment, the veteran was diagnosed with
various neurological disabilities including mild peripheral
neuropathy. Additionally, a June 1999 outpatient treatment record
notes the examiner's opinion that any diagnosed peripheral
neuropathy "could be related to [the veteran's] exposure to Agent
Orange, a very delayed effect."

The United States Court of Appeals for Veterans Claims has stated
that the Board must make a determination as to the adequacy of the
record. Littke v. Derwinski, 1 Vet. App. 90 (1990). The Board notes
that the veteran has not been afforded a VA examination in
conjunction with his appeal. The Board finds that a VA neurological
examination should be accomplished in order to ascertain the nature
and etiology of any currently found peripheral neuropathy.

Finally, the Board notes there has been a significant change in the
law during the pendency of this appeal. On November 9, 2000, the
President signed into law the Veterans Claims Assistance Act of
2000, Pub. L. No. 106-475, 114 Stat. 209(i (2000). Among other
things, this law eliminates the concept of a well-grounded claim,
redefines the obligations of VA with respect to the duty to assist,
and

3 -

supercedes the decision of the United States Court of Appeals for
Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999),
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App.
Nov. 6, 2000) (per curiam order), which had held that VA cannot
assist in the development of a claim that is not well grounded.
This change in the law is applicable to all claims filed on or
after the date of enactment of the Veterans Claims Assistance Act
of 2000, or filed before the date of enactment and not yet final as
of that date. Veterans Claims Assistance Act of 2000, Pub. L. No.
106-475, 7, subpart (a), 114 Stat. 2096, (2000). See also Karnas v.
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the Veterans
Claims Assistance Act of 2000, a remand in this case is required
for compliance with the notice and duty to assist provisions
contained in the new law. See Veterans Claims Assistance Act of
2000, Pub. L. No. 106-475, 3-4, 114 Stat. 2096, ____ (2000) (to be
codified as amended at 38 U.S.C. 5102, 5103, 5103A, and 5107). In
addition, because the RO has not yet considered whether any
additional notification of development action is required under the
Veterans Claims Assistance Act of 2000, it would be potentially
prejudicial to the appellant if the Board were to proceed to issue
a decision at this time. See Bernard v. Brown, 4 Vet. App. 384
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at
57 Fed. Reg. 49,747 (1992)). Based on this new law, the Board finds
that additional development is required.

Accordingly, the case is REMANDED to the RO for the following
actions:

1. The RO must review the claims file and ensure that all
notification and development action required by the Veterans Claims
Assistance Act of 2000, Pub. L. No. 106-475 is completed. In
particular, the RO should ensure that the new notification
requirements and development procedures contained in sections 3 and
4 of the Act (to be codified as amended at 38 U.S.C. 5102, 5103,
5103A, and 5107) are fully complied with and satisfied.

4 -

2. All up-to-date records pertaining to evaluation or treatment for
peripheral neuropathy, VA or private, should be obtained for
inclusion in the record.

3. Thereafter, the RO should schedule the veteran for a VA
examination by a neurologist to determine the nature and etiology
of any currently diagnosed peripheral neuropathy (as distinguished
from the veteran's service-connected right ulnar nerve disability).
All areas of the body involved should be identified. The
claimsfolder and a copy of this Remand must be made available to
the neurologist for review prior to conducting the examination. All
indicated tests must be accomplished. The neurologist should render
an opinion for the record as to whether it is at least as likely as
not that any peripheral neuropathy found to be present is related
to exposure to herbicide agents or other incident during military
service. The neurologist should provide supporting rationale for
all opinions expressed.

4. Thereafter, the RO should readjudicate this claim. If the
benefit sought on appeal remains denied, the veteran should be
provided a supplemental statement of the case (SSOC). The SSOC must
contain notice of all relevant actions taken on the claim for
benefits, to include a summary of the evidence and applicable law
and regulations considered pertinent to the issue currently on
appeal. An appropriate period of time should be allowed for
response.

5 -

Thereafter, the case should be returned to the Board if in order.
The appellant has the right to submit additional evidence and
argument on the matter the Board has remanded to the regional
office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2000)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV. directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

N. R. ROBIN 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2000), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (2000).

6 -



